SAMUEL POND, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Pond v. CommissionerDocket No. 19558.United States Board of Tax Appeals5 B.T.A. 593; 1926 BTA LEXIS 2832; November 23, 1926, Decided *2832 W. F. Gibbs, Esq., for the respondent.  LITTLETON*593  LITTLETON: On August 25, 1926, the petitioner, a resident and citizen of California, instituted this proceeding for the purpose of contesting the correctness of the Commissioner's determination of a deficiency in income tax for the calendar year 1924 in the amount of $5,549.62.  The deficiency notice mailed to the petitioner on June 28, 1926, discloses that the deficiency is due to the decision of the Commissioner that the petitioner and his wife, Dorothy A. Pond, were not entitled to report each one-half of the income for 1924 upon the community property basis.  The deficiency notice further discloses that the petitioner reported in his return a net income of $30,204.14 and that his wife reported in the return filed by her a net income of $30,204.14.  The Commissioner held that the total of these two amounts was taxable to the petitioner.  The petitioner alleges that the Commissioner was a in error in denying him the right to file his return upon the community property *594  basis and to report only one-half of the income of the community.  No facts other than those set forth in the preceding*2833  sentence were alleged by the petitioner in support of his claim.  On September 20, 1926, the Commissioner filed a motion asking that the proceeding be dismissed, upon the ground that the petitioner's assignment of error was insufficient to show that the Commissioner's determination was erroneous and that the statement of facts contained in the petition is a conclusion of law.  He further asks the Board to make a redetermination of the deficiency upon the basis of the allegations contained in the petition.  The decision of this case is governed by the Board's decision in the . For the reason stated in the Board's decision of that appeal, the Commissioner's determination of the deficiency against this petitioner must be approved.  Judgment will be entered for the Commissioner of a deficiency of $5,549.62 for the calendar year 1924.